Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a support part”, “a turning part” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “an image captured by an imaging device” and rendering of the three-dimensional model of the object based on an image captured by an image device. Claim 10 depends from claim 1 and recites “a three-dimensional scanning device executes capturing the image”. However, claims 1 and 10 do not set forth any elements involved to describe how to use and process the captured image by “a three-dimensional scanning device”. Thus, claim 10 just simply describes “a three-dimensional scanning device executes capturing the image” and does not provide the additional features of independent claim 1. The issue is persons of ordinary skill in the art is not able to understand how this use is actually practiced. Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claims 11-17 are rejected because they depend upon dependent claim 10.
	
Claim 17 recites the limitation of “AR markers”. The term “AR” is a relative term which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9 and 18-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kuffner, Jr. (U.S. Patent No. 9, 665, 800 B1).

	Regarding claim 1, Kuffner, Jr. discloses a method of generating a three-5dimensional model of an object, executed by at least one processor (FIG. 1 illustrates an example system for object data modeling; Col 5, lines 10-13, the server 104 may further include a processor and memory including instructions executable by the processor to perform functions of the components of the server 104), the method comprising: 
Col 4, lines 56-67 to Col 5, lines 1-4, the input source 102 may be any source from which a 3D object data model, or 3D model, may be received.  In some examples, 3D model acquisition (shape and appearance) may be achieved by working with venders or manufacturers to scan objects in 3D.  For instance, structured light scanners may capture images of an object and a shape of the object may be recovered using monochrome stereo cameras and a pattern projector.  In other examples, a high-resolution DSLR camera may be used to capture images for color texture information … Thus, the input source 102 may provide a 3D object data model, in various forms, to the server 104.  As one example, multiple scans of an object may be processed into a merged mesh and assets data model, and provided to the server 104 in that form; Col 5, lines 14-20, the model builder 110 receives the mesh data set for each object from the input source 102, which may include a data set defining a dense surface mesh geometry, and may generate an animated model of the object in 3D); and 
10modifying the three-dimensional model (Col 5, lines 43-58, the semantics and search index 114 may receive captured images or processed images that have been decimated and compressed, and may perform texture resampling and also shape-based indexing.  For example, for each object, the semantics and search index 114 may index or label components of the images (e.g., per pixel) as having a certain texture, color, shape, geometry, attribute, etc.; the graphics library 116 may include a WebGL or OpenGL mesh compression to reduce a mesh file size, for example.  The graphics library 116 may provide the 3D object data model in a form for display on a browser, for example.  In some examples, a 3D object data model viewer may be used to display images of the 3D objects data models; Col 5, lines 59-61, the database 106 may store all data sets for a 3D object data model after processing the captured image data for display).      

	Regarding claim 3, Kuffner, Jr. discloses everything claimed as applied above (see claim 1), and Kuffner, Jr. further disclose wherein the modifying is applied to the three-dimensional model during a course of generation (FIG. 1; Col 5, lines 43-58, the semantics and search index 114 may receive captured images or processed images that have been decimated and compressed, and may perform texture resampling and also shape-based indexing.  For example, for each object, the semantics and search index 114 may index or label components of the images (e.g., per pixel) as having a certain texture, color, shape, geometry, attribute, etc.; the graphics library 116 may include a WebGL or OpenGL mesh compression to reduce a mesh file size, for example.  The graphics library 116 may provide the 3D object data model in a form for display on a browser, for example.  In some examples, a 3D object data model viewer may be used to display images of the 3D objects data models. Thus, the modifying is applied to the three-dimensional model before the three-dimensional model generation).

	Regarding claim 4, Kuffner, Jr. discloses everything claimed as applied above (see claim 1), and Kuffner, Jr. further disclose wherein the three-dimensional model FIG. 1; Col 4, lines 56-67 to Col 5, lines 1-4, the input source 102 may be any source from which a 3D object data model, or 3D model, may be received.  In some examples, 3D model acquisition (shape and appearance) may be achieved by working with venders or manufacturers to scan objects in 3D.  For instance, structured light scanners may capture images of an object.  In other examples, a high-resolution DSLR camera may be used to capture images for color texture information … Thus, the input source 102 may provide a 3D object data model, in various forms, to the server 104.  As one example, multiple scans of an object may be processed into a merged mesh and assets data model, and provided to the server 104 in that form; Col 5, lines 14-20, the model builder 110 receives the mesh data set for each object from the input source 102, which may include a data set defining a dense surface mesh geometry. For example, the model builder 110 may perform coherent texture unwrapping from the mesh surface, and determine textures of surfaces emulated from the geometry).

	Regarding claim 5, Kuffner, Jr. discloses everything claimed as applied above (see claim 4), and Kuffner, Jr. further disclose wherein the information is at least one of surface 30texture (FIG. 1; Col 5, lines 14-20, the model builder 110 receives the mesh data set for each object from the input source 102, which may include a data set defining a dense surface mesh geometry. For example, the model builder 110 may perform coherent texture unwrapping from the mesh surface, and determine textures of surfaces emulated from the geometry), pattern, and color.

	Regarding claim 7, Kuffner, Jr. discloses wherein capturing the image of the object does not obtain information on depth (FIG. 1; Col 4, lines 56-67 to Col 5, lines 1-4, the input source 102 may be any source from which a 3D object data model, or 3D model, may be received.  In some examples, 3D model acquisition (shape and appearance) may be achieved by working with venders or manufacturers to scan objects in 3D.  For instance, structured light scanners may capture images of an object and a shape of the object may be recovered using monochrome stereo cameras and a pattern projector. The capture device capturing images of an object does not obtain information on depth).  

	Regarding claim 8, Kuffner, Jr. discloses a method of generating training data (FIG. 2 illustrates an example system 200 for rendering virtual views of three-dimensional (3D) objects), the method comprising: 
generating the training data for machine learning (Col 6, lines 32-46, based on the determined virtual views and the information associated with a 3D object data model of an object, rendered images of the object may be output as training images 210.  The training images 210 may be stored in a database and may include information identifying virtual views used to render the training images 210.  For instance, information identifying a given virtual view used to render a training image may be stored with the training image in the database.  In some examples, the rendering component 202 may output separate training images 210 for multiple objects using a same or different set of virtual views.  In other instances, the rendering component 202 may output a training image that includes two or more objects rendered within a scene based on multiple 3D object data models), based on the three-dimensional model generated (Col 6, lines 14-31, the rendering component 202 may be configured to render synthetic training images of an object using multiple virtual views for a 3D object data model of the object.  Information associated with the 3D object data model may be received from a 3D object data model database 208 of 3D objects.  The 3D object data model database 208 may be similar to the database 106 of FIG. 1. The 3D object data model database 208 may include data associated with a geometric shape of one or more objects as well as texture mapping information for surfaces of the one or more objects.  Virtual views for the object, including camera positions and lighting conditions for the objects may be determined by the rendering component 202) by the method of generating the three-15dimensional model as claimed in claim 1 (See claim 1, the database 106 may store all data sets for a 3D object data model after processing the captured image data for display).

	Regarding claim 9, Kuffner, Jr. discloses a method of generating a machine learning model, the method comprising: 
20generating the machine learning model (FIG. 2; Col 6, lines 47-51, the training images 210 may be used by the visual object recognition component 204 to match a portion of an image from a plurality of images 212 to the object.  For example, the visual object recognition component 204 may be trained using machine learning based on the training images 210) by using the method of generating the training data as claimed in claim 8 (See claim 8).

	Regarding claim 18, Kuffner, Jr. discloses the three-dimensional model generated (FIG. 1; Col 5, lines 59-61, the database 106 may store all data sets for a 3D object data model after processing the captured image data for display ) by the method of generating the three-dimensional model as claimed in claim 1 (See claim 1).

	Regarding claim 19, Kuffner, Jr. discloses  10training data for machine learning (FIG. 2; Col 6, lines 32-46, based on the determined virtual views and the information associated with a 3D object data model of an object, rendered images of the object may be output as training images 210.  The training images 210 may be stored in a database and may include information identifying virtual views used to render the training images 210.  For instance, information identifying a given virtual view used to render a training image may be stored with the training image in the database.  In some examples, the rendering component 202 may output separate training images 210 for multiple objects using a same or different set of virtual views.  In other instances, the rendering component 202 may output a training image that includes two or more objects rendered within a scene based on multiple 3D object data models) using the three-dimensional model generated (Col 6, lines 14-31, the rendering component 202 may be configured to render synthetic training images of an object using multiple virtual views for a 3D object data model of the object.  Information associated with the 3D object data model may be received from a 3D object data model database 208 of 3D objects.  The 3D object data model database 208 may be similar to the database 106 of FIG. 1. The 3D object data model database 208 may include data associated with a geometric shape of one or more objects as well as texture mapping information for surfaces of the one or more objects.  Virtual views for the object, including camera positions and lighting conditions for the objects may be determined by the rendering component 202) by the method of generating the three-dimensional model as claimed in claim 1 (See claim 1, the database 106 may store all data sets for a 3D object data model after processing the captured image data for display).  

	Regarding claim 20, Kuffner, Jr. discloses  10 a machine learning model trained (FIG. 2; Col 6, lines 47-51, the training images 210 may be used by the visual object recognition component 204 to match a portion of an image from a plurality of images 212 to the object.  For example, the visual object recognition component 204 may be trained using machine learning based on the training images 210) with training data for machine learning (FIG. 2; Col 6, lines 32-46, based on the determined virtual views and the information associated with a 3D object data model of an object, rendered images of the object may be output as training images 210.  The training images 210 may be stored in a database and may include information identifying virtual views used to render the training images 210.  For instance, information identifying a given virtual view used to render a training image may be stored with the training image in the database.  In some examples, the rendering component 202 may output separate training images 210 for multiple objects using a same or different set of virtual views.  In other instances, the rendering component 202 may output a training image that includes two or more objects rendered within a scene based on multiple 3D object data models) as claimed in claim 1 (Col 6, lines 14-31, the rendering component 202 may be configured to render synthetic training images of an object using multiple virtual views for a 3D object data model of the object.  Information associated with the 3D object data model may be received from a 3D object data model database 208 of 3D objects.  The 3D object data model database 208 may be similar to the database 106 of FIG. 1. The 3D object data model database 208 may include data associated with a geometric shape of one or more objects as well as texture mapping information for surfaces of the one or more objects.  Virtual views for the object, including camera positions and lighting conditions for the objects may be determined by the rendering component 202. See claim 1, the database 106 may store all data sets for a 3D object data model after processing the captured image data for display).  

	Regarding claim 21, 10 Kuffner, Jr. discloses a system for generating a three-dimensional model of an object (FIG. 1 illustrates an example system for object data modeling) comprising: 
at least one memory (Col 5, lines 10-13, the server 104 may further include a memory); and 
Col 5, lines 10-13, the server 104 may further include a processor and memory including instructions executable by the processor to perform functions of the components of the server 104) configured to: 
25execute rendering of the three-dimensional model of three object based on an image captured by an imaging device (Col 4, lines 56-67 to Col 5, lines 1-4, the input source 102 may be any source from which a 3D object data model, or 3D model, may be received.  In some examples, 3D model acquisition (shape and appearance) may be achieved by working with venders or manufacturers to scan objects in 3D.  For instance, structured light scanners may capture images of an object and a shape of the object may be recovered using monochrome stereo cameras and a pattern projector.  In other examples, a high-resolution DSLR camera may be used to capture images for color texture information … Thus, the input source 102 may provide a 3D object data model, in various forms, to the server 104.  As one example, multiple scans of an object may be processed into a merged mesh and assets data model, and provided to the server 104 in that form; Col 5, lines 14-20, the model builder 110 receives the mesh data set for each object from the input source 102, which may include a data set defining a dense surface mesh geometry, and may generate an animated model of the object in 3D); and 
modify the three-dimensional model (Col 5, lines 43-58, the semantics and search index 114 may receive captured images or processed images that have been decimated and compressed, and may perform texture resampling and also shape-based indexing.  For example, for each object, the semantics and search index 114 may index or label components of the images (e.g., per pixel) as having a certain texture, color, shape, geometry, attribute, etc.; the graphics library 116 may include a WebGL or OpenGL mesh compression to reduce a mesh file size, for example.  The graphics library 116 may provide the 3D object data model in a form for display on a browser, for example.  In some examples, a 3D object data model viewer may be used to display images of the 3D objects data models; Col 5, lines 59-61, the database 106 may store all data sets for a 3D object data model after processing the captured image data for display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuffner, Jr. (U.S. Patent No. 9, 665, 800 B1) in view of Arora et al (U.S. Patent No. 10, 839, 557 B1).

	Regarding claim 2, Kuffner, Jr. discloses everything claimed as applied above (see claim 1).
 However, Kuffner, Jr. does not specifically disclose wherein the image is RGB data.
Abstract, approaches herein provide for multi-camera calibration and subsequent application in augmented reality applications.  The approach obtains image data of a three-dimensional (3D) calibration object from different directions using the at least one camera.  A determination is made for extrinsic parameters associated with a relative position of the 3D calibration object to the at least one camera.  A further determination is made for intrinsic parameters associated with the at least one camera relative to the 3D calibration object facing in the different positions …) wherein the image is RGB data (Col 6, lines 2-25, FIG. 2 shows an image capture array 202A, B .  . . N captures a number of images of an item 204. The platen 206 may be a turntable capable of rotation or other movements, and may include a circular revolving plate or other such platform.  The image capture devices can include RGB cameras).
	Kuffner, Jr. and Arora are analogous art because both pertain to utilize the system for rendering a three-dimensional model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the input source taught by Kuffner, Jr. incorporate the teachings of Arora, and applying the image capture system taught by Arora to provide the RGB camera as the image capture device in order to capture RGB images for constructing 3D model of the object. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kuffner, Jr. according to the relied-upon teachings of Arora to obtain the invention as specified in claim.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuffner, Jr. (U.S. Patent No. 9, 665, 800 B1) in view of Kopf et al (U.S. Patent No. 10, 789, 723 B1).

	Regarding claim 6, Kuffner, Jr. discloses everything claimed as applied above (see claim 1).
 	However, Kuffner, Jr. does not specifically disclose wherein the rendering is executed by using a machine learning model.
	In the similar field of endeavor, Kopf discloses (Abstract, in one embodiment, a method includes generating depth map for a reference image and generating a three-dimensional (3D) model for a plurality of objects in the reference image based on the depth map …; Col 1, lines 53-60, in particular embodiments, a depth map is generated for each point in a reference image of a scene based on differences between corresponding pixels in the reference image and another image of the scene (e.g., the reference image and the other image may be simultaneously captured by a dual-camera device).  A three-dimensional (3D) model for each of a plurality of identified objects in the reference image is then generated based on the depth map) wherein the rendering is executed by using a machine learning model (FIG. 1 illustrates an example method for image object extraction and in-painting hidden surfaces; Col 4, lines 63-67 to Col 5, lines 1-3, at step 110, a depth map is generated for a reference image.  For example, the depth may be generated using the image processing techniques described above for a reference image and secondary image captured by a dual camera system; Col 5, lines 53-67 to Col 6, lines 1-35, at step 120 a three-dimensional (3D) model is generated for objects in a reference image.  The 3D mesh model may be a polygon mesh set to approximate or describe each delineated surface of each of the objects identified in the reference image.  A 3D polygon mesh is a collection of vertices, edges and surfaces that define the contours of a surface of a polyhedral object in 3D computer graphics.  Surfaces of an object that are consistent in depth with respect to each other (or at least relatively consistent or close) can be grouped together to form a surface that approximates their depth … In particular embodiments, image recognition technology may be used to 
identify and label objects that appear in the image … This example can be extended to various other objects to gain information about the particular object depicted in the reference image.  For example, a dog can be identified in the reference image.  However, only information regarding the surfaces of the dog that are facing the camera lenses is captured.  A machine learning algorithm can be trained to identify the captured object as a dog.  Additional information regarding the object can then be imported in the image.  For example, additional information regarding the shape of the dog, including surfaces that were not captured in the original image, can be inferred based on other dog objects having similar features).
	Kuffner, Jr. and Kopf are analogous art because both pertain to utilize the system for rendering a three-dimensional model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D object model rendering taught by Kuffner, Jr. incorporate the teachings of Kopf, and applying the image object extraction taught by Kopf to provide a machine learning .

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner, Jr. (U.S. Patent No. 9, 665, 800 B1) in view of BALESTRA et al (U.S. Patent Application Publication 2019/0362541 A1).

	Regarding claim 10, Kuffner, Jr. discloses everything claimed as applied above (see claim 1).
 	However, Kuffner, Jr. does not specifically disclose wherein a three-dimensional scanning device executes capturing the image, wherein the three-dimensional scanning device includes; 
30a support part configured to include a placement surface on which the object is placed so that the object can be captured in an image from a backside of the placement surface; 31 
a first image sensor installed in a backside direction of the placement surface as the imaging device; and 
a turning part configured to turn the 5support part around relative to the first image sensor.
Abstract, a system for creating three-dimensional models includes a processing device operated by a user, having a control unit, a storage unit for storing photographic images, and a storage unit for storing 3D models.  The system further includes a device for acquiring photographic images of a reference solid object.  The processing device and the acquisition device are mutually connected and in communication.  The processing device is configured to create a 3D model that corresponds to the reference solid object based on the photographic images of the reference solid object, which are acquired by the acquisition device and saved in the photographic image storage unit) wherein a three-dimensional scanning device executes capturing the image (FIG. 2; paragraph [0040], the photographic image acquisition device 10), wherein the three-dimensional scanning device includes; 
30a support part (Paragraph [0044], a transparent plate 22) configured to include a placement surface on which the object is placed (Paragraph [0045], the transparent rotating plate 22 is adapted to support the reference solid object to be modeled; paragraph [0081], the reference solid object is positioned by the user 8 in the acquisition device 10, in particular in the corresponding container and on the corresponding transparent rotating plate 22) so that the object can be captured in an image from a backside of the placement surface (Paragraph [0081], the reference solid object is positioned by the user 8 in the acquisition device 10, in particular in the corresponding container and on the corresponding transparent rotating plate 22, which automatically takes a set of photographic shots from all angles “below”); 31 
Paragraph [0053], a lower still camera 16 adapted to take photographs from below the reference solid object to be modeled); and 
a turning part (Paragraph [0052], the motor 23) configured to turn the 5support part around relative to the first image sensor (Paragraph [0052], the motor means 23 can comprise an electric motor 24 adapted to actuate rotationally a rotation shaft 26 that, by way of a belt 28, transmits the rotation to the hollow rotation means 20 and consequently to the transparent rotating plate 22; paragraph [0054], the hole 21 of the base 18 and the transparent rotating plate 22 enable the lower still camera 16 to photograph the lower face of the reference solid object).
Kuffner, Jr. and BALESTRA are analogous art because both pertain to utilize the system for rendering a three-dimensional model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image capture device taught by Kuffner, Jr. and applying the photographic image acquisition device taught by BALESTRA to have the transparent rotating plate for placing the object, one lower camera installed in a backside of the plate and a motor to rotate the plate relative to the camera, and doing so would at least provide the image information from below the object by using the lower camera in order to provide the necessary data for creating 3D object model. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kuffner, Jr. according to the relied-upon teachings of BALESTRA to obtain the invention as specified in claim.

Regarding claim 11, the combination of Kuffner, Jr. in view of BALESTRA discloses everything claimed as applied above (see claim 10).
 	However, Kuffner, Jr. does not specifically disclose 10wherein the three-dimensional scanning device further includes a second image sensor installed on a placement surface side as the imaging device, wherein the turning part turns the support 15part relative to the first image sensor and the second image sensor.
	In the similar field of endeavor, BALESTRA discloses wherein the three-dimensional scanning device further includes a second image sensor installed on a placement surface side as the imaging device (FIG. 2; paragraph [0053], image acquisition device 10 comprises an upper still camera 12 adapted to take photographs from above the reference solid object to be modeled, a lateral still camera 14 adapted to take photographs around the reference solid object to be modeled), wherein the turning part turns the support 15part relative to the first image sensor and the second image sensor (Paragraph [0052], the motor means 23 can comprise an electric motor 24 adapted to actuate rotationally a rotation shaft 26 that, by way of a belt 28, transmits the rotation to the hollow rotation means 20 and consequently to the transparent rotating plate 22; paragraph [0062], the acquisition of photographic images of the reference solid object occurs by making the reference solid object rotate about a vertical axis, substantially corresponding to its own central vertical axis; as mentioned previously, the rotation of the reference solid object is obtained by way of the motor means 23 which are adapted to actuate rotationally the transparent rotating plate 22 on which the reference solid object is positioned; paragraph [0065], during the acquisition of photographic images, for each angular position of the reference solid object three shots are taken with different lighting by each one of the three still cameras 12, 14 and 16, for a total of nine shots for each angular position of 
the reference solid object. Thus, rotating the transparent rotating plate 22 relative to the lower camera and the upper camera).
	Kuffner, Jr. and BALESTRA are analogous art because both pertain to utilize the system for rendering a three-dimensional model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image capture device taught by Kuffner, Jr. and applying the photographic image acquisition device taught by BALESTRA to have one upper camera installed in the surface side of the plate for capturing the images of the object and provide the image data for creating 3D object model. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kuffner, Jr. according to the relied-upon teachings of BALESTRA to obtain the invention as specified in claim.

	Regarding claim 12, the combination of Kuffner, Jr. in view of BALESTRA discloses everything claimed as applied above (see claim 11).
 	However, Kuffner, Jr. does not specifically disclose 20wherein an image capturing direction of the first image sensor or the second image sensor is tilted with respect to the placement surface.
	In the similar field of endeavor, BALESTRA discloses wherein an image capturing direction of the first image sensor or the second image sensor is tilted with FIG. 2; paragraph [0081], during the acquisition step 50, the reference solid object is positioned by the user 8 in the acquisition device 10, in particular in the corresponding container and on the corresponding transparent rotating plate 22; paragraph [0059], the still cameras 12, 14 and 16 are arranged at a sufficient distance to frame the entire reference solid object to be modeled; this distance is directly proportional to the maximum size of the largest reference solid object that is to be modeled and is directly proportional to the focal length of the lens; for example, for reference objects with a diameter of 50 centimeters and a 50-millimeter lens, the optimal distance between the still cameras 12, 14 and 16 and the reference solid object is in the neighborhood of 50 centimeters; paragraph [0065], during the acquisition of photographic images, for each angular position of the reference solid object three shots are taken with different lighting by each one of the three still cameras 12, 14 and 16, for a total of nine shots for each angular position of the reference solid object).
	Kuffner, Jr. and BALESTRA are analogous art because both pertain to utilize the system for rendering a three-dimensional model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image capture device taught by Kuffner, Jr. and applying the photographic image acquisition device taught by BALESTRA to configure each image capture device for capturing ach angular position of the reference solid object and provide the image data for creating 3D object model. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kuffner, 

	Regarding claim 13, the combination of Kuffner, Jr. in view of BALESTRA discloses everything claimed as applied above (see claim 11).
 	However, Kuffner, Jr. does not specifically disclose the method further comprising: 
calculating information on a relative position of the object, based on a plurality of images captured by the first image sensor or the 30second image sensor.
In the similar field of endeavor, BALESTRA discloses the method further comprising: 
calculating information on a relative position of the object (FIG. 1; paragraph [0038], the photographic image acquisition device 10, in particular the corresponding control unit, is configured to automatically control and execute the sequence of shots, the exposure times and the aperture of the diaphragms of the still cameras, the rotation of the reference solid object, the switching on and off of the lights, and the sending or transmission of the acquired photographic images to the processing device 2; paragraph [0073], the control unit 4 is configured to execute the processing operations on the data originating from the other elements of the processing device 2 and, especially, from the photographic image acquisition device 10; paragraph [0083], the second phase begins in step 51, in which the processing device 2, in particular the corresponding control unit 4, based on the photographic images of the reference solid object to be modeled, searches in the library 52, i.e. in the storage means 6 of 3D models, a preexisting 3D model that is similar to the reference solid object), based on a plurality of images captured by the first image sensor or the 30second image sensor (FIG. 2; paragraph [0065], during the acquisition of photographic images, for each angular position of the reference solid object three shots are taken with different lighting by each one of the three still cameras 12, 14 and 16, for a total of nine shots for each angular position of the reference solid object).
Kuffner, Jr. and BALESTRA are analogous art because both pertain to utilize the system for rendering a three-dimensional model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image capture device taught by Kuffner, Jr. and applying the image processing device taught by BALESTRA to process the captured images of the reference solid object for creating 3D object model. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kuffner, Jr. according to the relied-upon teachings of BALESTRA to obtain the invention as specified in claim.

	Regarding claim 14, the combination of Kuffner, Jr. in view of BALESTRA discloses everything claimed as applied above (see claim 13).
 	However, Kuffner, Jr. does not specifically disclose the32 method further comprising: 
generating the three-dimensional model of the object, based on the plurality of images and the information on the relative position calculated by 5the calculating.  

generating the three-dimensional model of the object (FIG. 1; paragraph [0074], the processing device 2, and in particular the associated control unit 4, is therefore configured to create a 3D model that corresponds to a reference real solid object based on a set of photographic images of the reference solid object to be modeled, which are acquired by the acquisition device 10), based on the plurality of images and the information on the relative position calculated by 5the calculating (Paragraph [0073], the control unit 4 is configured to execute the processing operations on the data originating from the other elements of the processing device 2 and, especially, from the photographic image acquisition device 10, returning in each instance the corresponding results, i.e. the 3D models corresponding to the reference solid objects).  
Kuffner, Jr. and BALESTRA are analogous art because both pertain to utilize the system for rendering a three-dimensional model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image capture device taught by Kuffner, Jr. and applying the image processing device taught by BALESTRA to process the captured images of the reference solid object and create 3D object model processed information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kuffner, Jr. according to the relied-upon teachings of BALESTRA to obtain the invention as specified in claim.


	Regarding claim 15, the combination of Kuffner, Jr. in view of BALESTRA discloses everything claimed as applied above (see claim 13).
 	However, Kuffner, Jr. does not specifically disclose wherein the three-dimensional scanning device 10further includes relative position indicators indicating relative positions of the object with respect to the first image sensor and the second image sensor, and 
wherein the calculating calculates the 15information on the relative positions based on the relative position indicators.
In the similar field of endeavor, BALESTRA discloses wherein the three-dimensional scanning device 10further includes relative position indicators indicating relative positions of the object with respect to the first image sensor and the second image sensor (FIG. 4; paragraph [0047], the transparent rotating plate 22 comprises a primary marker 38, positioned along or proximate to the circumference, i.e. the outer rim, of the transparent rotating plate 22.  The primary marker 38 acts as a reference element to identify the beginning of the rotation stroke of the transparent rotating plate 22 in the process of acquiring photographic images of the reference solid object; paragraphs [0048]-[0049], the transparent rotating plate 22 comprises a plurality of secondary markers 40, preferably four in number, which are arranged along or proximate to the circumference, i.e. the outer rim, of the transparent rotating plate 22. The secondary markers 40 are adapted to subdivide the transparent rotating plate 22 into four sections.  The subdivision of the transparent rotating plate 22 serves to define the exact angular positions of the reference solid object to be modeled; FIGS. 6 and 7, paragraphs [0088]-[0089], the step 50 of acquiring photographic images of a reference solid object to be modeled comprises the following sub-steps. Initially in step 60 the user 8 positions the reference solid object in the acquisition device 10, in particular in the corresponding container and on the corresponding transparent rotating plate 22, positioning it at the center of the transparent rotating plate 22 and aligning it with the primary marker 38 of the transparent rotating plate 22; paragraph [0090], in step 61 the process is begun of acquiring photographic images, and in step 62 it is checked if the primary marker 38 of the transparent rotating plate 22 is detected by the sensor 36, and therefore aligned with it; paragraph [0092], in step 65 the upper 12 and lower 16 still cameras are activated in order to take photographs of the reference solid object; paragraph [0094], in step 70 the motor means 23 of the acquisition device 10, which are adapted to rotate the transparent rotating plate 22, are actuated until the next marker, be it primary 38 or secondary 40, is aligned with the sensor 36), and 
wherein the calculating calculates the 15information on the relative positions based on the relative position indicators (Paragraphs [0097]-[0102] describe the step 51 in detail for “in which the processing device 2, in particular the corresponding control unit 4, based on the photographic images of the reference solid object to be modeled, searches in the library 52, i.e. in the storage means 6 of 3D models, a preexisting 3D model that is similar to the reference solid object – paragraph [0083”. It is noted that BALESTRA dose not specifically describe the calculated information based on the relative position indicators. However, BALESTRA discloses the camera takes a photo when the sensor detects the primary/secondary marker. Thus,  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that the information is calculated on the position of the photo token based on the relative position markers).
Kuffner, Jr. and BALESTRA are analogous art because both pertain to utilize the system for rendering a three-dimensional model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image capture device taught by Kuffner, Jr. and applying the image processing device taught by BALESTRA to process the captured images of the reference solid object and create 3D object model processed information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kuffner, Jr. according to the relied-upon teachings of BALESTRA to obtain the invention as specified in claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuffner, Jr. (U.S. Patent No. 9, 665, 800 B1) in view of BALESTRA et al (U.S. Patent Application Publication 2019/0362541 A1) in view of Arora et al (U.S. Patent No. 10, 839, 557 B1).

	Regarding claim 16, the combination of Kuffner, Jr. in view of BALESTRA discloses everything claimed as applied above (see claim 13).

wherein the plurality of images include information on depth to the object obtained by the depth cameras.
In the similar field of endeavor, Arora discloses (Abstract, approaches herein provide for multi-camera calibration and subsequent application in augmented reality applications.  The approach obtains image data of a three-dimensional (3D) calibration object from different directions using the at least one camera.  A determination is made for extrinsic parameters associated with a relative position of the 3D calibration object to the at least one camera.  A further determination is made for intrinsic parameters associated with the at least one camera relative to the 3D calibration object facing in the different positions …) wherein the first image sensor and the second image sensor include depth cameras (Col 6, lines 2-25, FIG. 2 shows an image capture array 202A, B .  . . N captures a number of images of an item 204. The platen 206 may be a turntable capable of rotation or other movements, and may include a circular revolving plate or other such platform.  The image capture devices can include RGBD cameras (RGB-Depth cameras)), and 
wherein the plurality of images include information on depth to the object obtained by the depth cameras (Col 6, lines 30-32, there may be 3 RGBD (depth) cameras installed at roughly 30 degrees, 50 degrees and 70 degrees to an installation reference. The scanned object is placed on a turntable, which makes 72 degree rotations, capturing the image data from the 19 RGB and 3 RGBD cameras each time).
Kuffner, Jr. and Arora are analogous art because both pertain to utilize the system for rendering a three-dimensional model. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the input source taught by Kuffner, Jr. incorporate the teachings of Arora, and applying the image capture system taught by Arora to provide the RGBD camera as the image capture device in order to capture RGBD images for including the depth information to the object. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kuffner, Jr. according to the relied-upon teachings of Arora to obtain the invention as specified in claim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuffner, Jr. (U.S. Patent No. 9, 665, 800 B1) in view of BALESTRA et al (U.S. Patent Application Publication 2019/0362541 A1) in view of Jessen et al (U.S. Patent Application Publication 2021/0031459 A1).

	Regarding claim 17, the combination of Kuffner, Jr. in view of BALESTRA discloses everything claimed as applied above (see claim 15).
 	However, Kuffner, Jr. does not specifically disclose wherein the relative position indicators include AR markers arranged in a vicinity of a placement 30position of the object, on the placement surface and on the backside of the placement surface, and 

	In the similar field of endeavor, Jessen discloses (FIG. 1 schematically illustrates an embodiment of an additive manufacturing system with automated failure recovery; paragraph [0117], an additive manufacturing device 150 comprising a build vat 100 containing, during use, an energy-curable liquid 110 (also referred to as build material throughout this specification).  The build vat 100 has a floor 105.  In at least some embodiments, the floor 105 of the build vat 100 is optically transparent or translucent; paragraph [0118], a lower camera (also denoted first camera) 300 is, in this and similar embodiments, disposed below the build vat 100 and configured to capture images through the optically transparent or translucent floor 105 of the build vat 100. An upper camera 400 is disposed above build vat 100 and is configured to capture images of the upper surface of the build vat floor 105 and/or the surface of the energy-curable liquid 110 from above) wherein the relative position indicators include AR markers arranged in a vicinity of a placement 30position of the object (FIG. 6; paragraph [0148], the inclusion of a contrast element 375 is at least in some embodiments particularly useful when a transparent or translucent building material 110 is used.  In some embodiments, the contrast element 375 comprises a translucent plate or similar having a checkered pattern (see e.g. 375 in FIG. 7b) covering at its upper surface (the surface closest to the floor 105 of the vat 100).  In at least some embodiments, the translucent plate is movable between a first unengaged position outside the field of vision of the energy source 200 and a second engaged position where the contrast element 375 is positioned below the build vat.  Movement of the contrast element 130 may either be manual or automated ), on the placement surface (Paragraph [0148], the contrast element 375 comprises a translucent plate or similar having a checkered pattern (see e.g. 375 in FIG. 7b) covering at its upper surface (the surface closest to the floor 105 of the vat 100)) and on the backside of the placement surface (Paragraph [0147], the addition of a contrast element 375 as disclosed herein located below the floor 105 of the build vat 100 and above the energy source 200), and 
wherein the calculating calculates the relative positions based on images of the AR markers 33in the images captured by the first image sensor and the second image sensor (Paragraph [0149], when in the engaged position, the contrast element 375 may be illuminated from below by the at least one LED 310, 320 or other suitable light source that is disposed below the contrast element.  Illumination in this way will increase the contrast ratio between the light and dark elements in the checkered pattern and will facilitate detection of differences in diffraction between the area covered by the debris 700 and non-covered areas as illustrated in FIG. 7b.  Such differences may be imaged by upper camera 400 to detect the presence and position of debris 700 as illustrated in FIG. 7a).
	Kuffner, Jr. and Jessen are analogous art because both pertain to utilize the system for processing the captured images. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image capture device taught by Kuffner, Jr. incorporate the teachings of Jessen, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XILIN GUO/Primary Examiner, Art Unit 2616